FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 11/04/2021 in which claims 4-7, 10, 15-17, 19-20, and 24-28 were canceled; claims 1-2, 8-9, 11-12, 21 and 23 were amended; and claims 29-35 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 are under examination. 

Withdrawn Objections/Rejections
	The objections to claims 4-7, 11 and 19-21 for informalities, are withdrawn, in view of Applicant’s cancellation of claims 4-7 and 19-20 and amendments to claims 11 and 21.
The rejection of claim(s) 1, 3-7, 18 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (10 March 2004; CN1480140A; cited in IDS filed 09/03/2020), is withdrawn, in view of Applicant’s amendments to claim 1. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/04/2021 are moot.
The rejection claim(s) 1, 4, 9 and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al (10 March 2004; CN1480140A; cited in IDS filed 09/03/2020), is withdrawn, in view of Applicant’s 
The rejection of claims 1-14 and 18-22 under 35 U.S.C. 103 as being unpatentable over Jurgen et al (16 September 2004; US 2004/0180005 A1; cited in IDS filed 09/03/2020) in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited in IDS filed 09/03/2020), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/04/2021 are moot.
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Tong et al (12 July 2012; US 2012/0177699 A1; cited in IDS filed 09/03/2020) in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited in IDS filed 09/03/2020), is withdrawn, in view of Applicant’s amendments to claim 23, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/04/2021 are moot.
The rejection of claims 1-8, 11, 12 and 18-22 under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited in IDS filed 09/03/2020), and further in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited in IDS filed 09/03/2020), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/04/2021 are moot.

The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited in IDS filed 09/03/2020) as applied to claims 1 and 4 above, and further in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited in IDS filed 09/03/2020), as applied to claim 12 above, and further in view of Muller et al (12 January 1999; US 5,858,410; cited in IDS filed 09/03/2020), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/04/2021 are moot.
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited in IDS filed 09/03/2020) in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited in IDS filed 09/03/2020) and Muller et al (12 January 1999; US 5,858,410; cited in IDS filed 09/03/2020), is withdrawn, in view of Applicant’s amendments to claim 23, which have necessitated the new 103 rejections below.
The provisional rejection of claims 1-14 and 18-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-19 and 21-25 of 

Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-9, 11, 18, 22, 31, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited).
Regarding claim 1, CN101129366A teaches a concentrate solution for injection comprising nimodipine, ethanol, water, and polysorbate 80 (Tween 80), wherein the concentration of nimodipine is 4 mg/ml and the concentration of polysorbate 80 is 8.3% (0.166 g/2 mL = 0.083 x 100 = 8.3) (abstract; pages 2-3, Examples 3-4; claims 1-3 and 5-11). It is noted that the concentration of 4 mg/ml for nimodipine meets the “concentration from about 0.01 to about 5 mg/ml” of the claimed invention and the concentration of “8.3%” for polysorbate 80 meets the claimed “polysorbate 80 is from one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). CN101129366A further teaches the nimodipine drug solution is within micelle, and the concentrate solution is stable, clear and no precipitation formed (page 2). CN101129366A provided Examples 3 and 4, which does not contain poloxamer, a phospholipid or polyoxyethylene castor oil derivative, thereby meeting the claimed “the nimodipine injection concentrate formulation does not contain poloxamer, a phospholipid, or polyoxyethylene castor oil derivatives.
Regarding claim 3, CN101129366A teaches the concentrate solution is made to a 1 mL or 2 mL preparation (pages 2-3, Examples 3-4). 
Regarding claim 8, CN101129366A teaches the concentrate solution contains ethanol (pages 2-3, Examples 3-4).
Regarding claim 9, CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion of a concentration 0.016 mg/ml (page 3). Each and every structural limitation of the nimodipine injection concentrate formulations of claim 1 have been taught by CN101129366A above. It is noted that the recitation of “when diluted with a carrier selected from the group consisting sodium chloride injection, Ringers injection, isotonic dextrose injection, sterile water for injection, dextrose, Lactated Ringers injection, and total parenteral nutrition (TPN) to a concentration as dilute as 0.01 mg/ml nimodipine allows for administration of a single 250 ml infusion bag or bottle that contains less than 2% w/v organic solvent” is a contingent (conditional) limitation and the recitation of “the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 11, CN101129366A teaches the concentrate solution contains alcohol (pages 2-3, Examples 3-4).
Regarding claim 18, the nimodipine injection concentrate formulation of claim 1 has been taught above by CN101129366A and thus, it is noted that the recitation of “which is prepared by mixing the nimodipine base or a pharmaceutically acceptable nimodipine salt with the organic solvent; adding the hydrophilic surfactant to the mixture of nimodipine and organic solvent; and thereafter adding from about 0.5 ml to about 4 ml of a pharmaceutically acceptable aqueous medium for injection to prepare a nimodipine concentrate formulation” is a product-by-process limitation. Thus, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). Also, see MPEP 2113 [R-1].
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claims 31 and 33, CN101129366A teaches the concentrate solution contains ethanol (pages 2-3, Examples 3-4).
As a result, the aforementioned teachings from CN101129366A are anticipatory to claims 1, 3, 8-9, 11, 18, 22, 31, and 33 of instant invention.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that CN101129366A is drawn to a composition which is composed of poloxamer and Tween mixed micelle system and thus, differs from the claimed invention which is directed to a nimodipine injection concentrate formulation which is not a mixed micelle system but claims a single hydrophilic surfactant to be polysorbate 80, thereby excluding the poloxamer contained in the nimodipine concentrate solution of CN101129366A. (Remarks, page 7).


As a result, for at least the reason discussed above, claims 1, 3, 8-9, 11, 18, 22, 31, and 33 remain rejected as being anticipated by the teachings from CN101129366A. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10092553. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of Patent ‘553, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 to about 5 mg/ml; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant, such that nimodipine in the injection concentrate formulation is contained in micelles and the formulation is stable and clear. 
The difference between the claims of Patent ‘553 and that of the instant application is the limitation of the formulation is “stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in claim 1 of the Patent ‘553. However, it is noted that claim 10 from the instant application recites that the formulation is stored in an infusion bag or bottle, and the micellar solution of the formulation after dilution remained clear and displays no precipitation of nimodipine. Thus, the characteristic of “wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in the Patent ‘553 would have been implicit in the nimodipine injection concentrate formulation that is stored in an infusion bag or bottle of the instant claims.


Claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10092557. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter of the claim from the Patent ‘557, i.e. a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 mg/ml to about 5 mg/ml; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant, such that nimodipine in the injection concentrate formulation is contained in micelles and the formulation is stable and clear and when stored in a container as a directly infusible nimodipine formulation at a volume from about 50 mL to about 1000 ml, the formulation being a stable clear micellar solution and displaying no precipitation of nimodipine.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10092557.

Claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10799486. 

The difference between the claims of Patent ‘486 and that of the instant application is the limitation of the formulation is “stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in claim 1 from the Patent ‘486. However, it is noted that claim 10 from the instant application recites that the formulation is stored in an infusion bag or bottle, and the micellar solution of the formulation after dilution remained clear and displays no precipitation of nimodipine. Thus, the characteristic of “wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in Patent ‘486 would have been implicit in the nimodipine injection concentrate formulation that is stored in an infusion bag or bottle of the instant claims.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10799486.

Claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.10765671. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter of the claim from the Patent ‘671, i.e. a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 mg/ml to about 5 mg/ml; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant, such that nimodipine in the injection concentrate formulation is contained in micelles and the formulation is stable and clear and when stored in a container as a directly infusible nimodipine formulation at a volume from about 50 mL to about 1000 ml, the formulation being a stable clear micellar solution and displaying no precipitation of nimodipine.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10765671.

Claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 11-15 and 17-25 of copending Application No. 17014276. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of copending application ‘276, i.e., a nimodipine injection 
The difference between the claims of copending application ‘276 and that of the instant application is the limitation of the formulation is “stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in claim 1 from the copending application ‘276. However, it is noted that claim 10 from the instant application recites that the formulation is stored in an infusion bag or bottle, and the micellar solution of the formulation after dilution remained clear and displays no precipitation of nimodipine. Thus, the characteristic of “wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in copending application ‘276 would have been implicit in the nimodipine injection concentrate formulation that is stored in an infusion bag or bottle of the instant claims.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17014276.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant indicated that a terminal disclaimer from the above-mentioned patents and pending application will be filed once an indication that the claims are otherwise allowable. (Remarks, last page).
In response, the claims are not allowable and thus, all pending double patenting rejections are maintained for the reason of record and pending the filing of a terminal disclaimer.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 23, 29-32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of “the diluted injection medium” in line 9 of the claim renders claim 9 indefinite because there is insufficient antecedent basis for this 
Regarding claim 23, the recitation of “the nimodipine injection concentrate formulation…” in line 11-12 of the claim render claim 23 indefinite because there is insufficient antecedent basis for this limitation in claim 23. It is noted that claim 23 is drawn to a directly infusible nimodipine formulation and thus, it is unclear what “nimodipine injection concentrate formulation” is the claim referencing, as claim 23 is not directed to a nimodipine injection concentrate formulation. Claims 29-30 and 35 are also rejected as they depend from claim 23, thereby also containing the indefinite limitation.
Regarding claims 32 and 35, the recitation of “the nimodipine injection concentrate formulation” in line 1 of the claims render said claims 32 and 35 indefinite because there is insufficient antecedent basis for this limitation in claim 23. It is noted that claim 23 is drawn to a directly infusible nimodipine formulation and thus, it is unclear what “nimodipine injection concentrate formulation” is claims 32 and 35 referencing, as claim 23 is not directed to a nimodipine injection concentrate formulation.
Regarding claims 31 and 32, the parenthetical recitations: (methyl alcohol), (n-propyl alcohol), (isopropyl alcohol), (n-butyl alcohol), (sec-butyl alcohol), (isobutyl alcohol), (t-butyl alcohol), (n- pentyl alcohol), (isopentyl alcohol), (neopentyl alcohol), (cyclopentyl alcohol), (n-hexanol), (cyclohexyl alcohol), (n- heptyl alcohol), (n-octyl alcohol), (n-nonyl alcohol), (n-decyl alcohol), (allyl alcohol), (benzyl alcohol), 
As a result, claims 23, 29-32, and 35 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8-9, 11, 18, 22, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited).
The nimodipine injection concentrate formulation of claims 1, 3, 8-9, 11, 18, 22, 31, and 33 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 2, CN101129366A teaches formulation contains from as low as 4 mg/ml of nimodipine, from 10 mg – 600 mg/ml of polysorbate 80 (Tween surfactants), from 0.1 mg/ml to 500 mg/ml of ethanol and water for injection from 0.01 – 0.99 ml (pages 2-3; claims 5-11).  
It would have been obvious of ordinary skill in the art to optimize the concentrations of nimodipine polysorbate 80, ethanol and water, and achieve the claimed invention. One of ordinary skill in the art would have been motivated to do so because CN101129366A provided the guidance to do so by teaching that the prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of nimodipine, surfactant, solvent and carrier in the formulation would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1,3, 8-9, 11-12, 18, 21-22, 31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited), and further in view of Tong et al (12 July 2012; US 2012/0177699 A1; previously cited).
The nimodipine injection concentrate formulation of claims 1, 3, 8-9, 11, 18, 22, 31, and 33 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 12, CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion (intravenous injection) of a concentration 0.016 mg/ml of nimodipine and the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (pages 2-3). CN101129366A further teaches the nimodipine drug solution is within micelle, and the aqueous micellar solution is stable, clear (transparent) and no precipitation formed (pages 2-3). Thus, it would have been reasonably obvious and with reasonable expectation that the nimodipine concentrate solution of CN101129366A has been further diluted with 5% dextrose to a volume for administration via an infusion such as a volume as claimed (i.e., about 50 ml to about 1000 ml) so as to achieve a concentration of 0.016 mg/ml nimodipine in the infusion and also obtain an infusion containing a concentration of ethanol from as low as 0.1 mg/ml as per Tong, a nimodipine formulation used for intravenous injection normally has a diluted volume of 1000 ml so as it would be suitable for intravenous administration (Tong: paragraphs [0004], [0009]-[0017], [0023], and [0029]-[0030]; clam 19). There is also reasonable predictability and expectation that the resultant infusion solution remains stable and clear as per CN101129366A, the aqueous micellar solution is stable, clear (transparent) and no precipitation formed (pages 2-3).

Regarding claim 34, CN101129366A teaches the concentrate solution contains alcohol (pages 2-3, Examples 3-4).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-3, 8-9, 11, 13, 18, 21-22, 31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited), and further in view of Muller et al (12 January 1999; US 5,858,410; previously cited).
The nimodipine injection concentrate formulation of claims 1, 3, 8-9, 11, 18, 22, 31, and 33 are discussed above, said discussion being incorporated herein in its entirety.
However, CN101129366A does not teach the particle size of the micelles of claim 13.
Regarding claim 13, Muller teaches a nanosuspension stabilized with a Tween surfactant, wherein the nanosuspension is used a medicament carrier for various drug, particularly drug used for intravenous administration (column 5, lines 1-25; columns 7 
It would have been obvious to one of ordinary skill in the art to optimize the particle size of the micelle in the nimodipine injection solution of CN101129366A to a median particle size in the range from about 0.5 nanometer to about 350 nanometer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Muller provided the guidance for optimizing the particle size of a nanosuspension (micelle) containing tween surfactant and drug to particle size suitable for intravenous injection, such as the particle size in the range of 200 to 400 nm, which overlaps the claimed range of from about 0.5 nanometer to about 350 nanometer. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of median particle size of micelles containing nimodipine would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited), and further in view of Tong et al (12 July 2012; US 2012/0177699 A1; previously cited), as applied to claim 1 and 12 above, and further in view of Muller et al (12 January 1999; US 5,858,410; previously cited).
The nimodipine injection concentrate formulations of claims 1 and 12 are discussed above, said discussion being incorporated herein in its entirety.
However, CN101129366A and Tong do not teach the particle size of the micelles of claim 14.
Regarding claim 14, Muller teaches a nanosuspension stabilized with a Tween surfactant, wherein the nanosuspension is used a medicament carrier for various drug, particularly drug used for intravenous administration (column 5, lines 1-25; columns 7 and 8; Example 10). Muller teaches the size of the nanosuspension is in the range of 200 to 400 nm (Example 10). 
It would have been obvious to one of ordinary skill in the art to optimize the particle size of the micelle in the nimodipine injection solution of CN101129366A to a median particle size in the range from about 0.5 nanometer to about 350 nanometer, and produce the claimed invention. One of ordinary skill in the art would have been prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of median particle size of micelles containing nimodipine would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 23, 30, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited) in view of Tong et al (12 July 2012; US 2012/0177699 A1; previously cited).
Regarding claim 23, CN101129366A teaches a concentrate solution for injection comprising nimodipine, ethanol, water, and polysorbate 80 (Tween 80), wherein the concentration of nimodipine is 4 mg/ml (abstract; pages 2-3, Examples 3-4; claims 1-3 and 5-11). CN101129366A teaches a nimodipine concentrate solution can contain from 10 mg – 600 mg/ml of Tween surfactants, from 0.1 mg/ml to 500 mg/ml of ethanol and water for injection from 0.01 – 0.99 ml (pages 2-3; claims 9-10).  CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion (intravenous injection) of a concentration 0.016 mg/ml of nimodipine and the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (pages 2-3). CN101129366A further teaches the nimodipine drug solution is within micelle, and the aqueous micellar solution is stable, clear (transparent) and no precipitation formed (page 2-3).  CN101129366A provided Examples 3 and 4 of nimodipine concentrate solution, which does not contain poloxamer, a phospholipid or an oil, and said nimodipine concentrate solution were further diluted with 5% dextrose to obtain an infusion solution that can be administered intravenously (page 3), thereby meeting the claimed “the nimodipine injection concentrate formulation does not contain poloxamer, a phospholipid, or an oil.
While CN101129366A does not expressly indicate the infusion volume of the diluted nimodipine formulation, it would have been reasonably obvious and with reasonable expectation that the nimodipine concentrate solution of CN101129366A is diluted with 5% dextrose to a volume for administration via an infusion such as a volume 
It would also have been obvious to one of ordinary skill in the art to routinely optimize the concentrations of nimodipine, ethanol and polysorbate 80 in the diluted nimodipine infusion solution of CN101129366A to concentrations as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, CN101129366A provided the guidance for optimizing the concentrations of nimodipine, ethanol and polysorbate 80 by teaching that the nimodipine concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion (intravenous injection) of a concentration 0.016 mg/ml of nimodipine and the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (page 3) and a concentration of polysorbate 80 from as low as 10 mg/ml (pages 2-3; claims 9-10). It is noted the concentrations of 0.016 mg/ml for prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of nimodipine, polysorbate and solvent in an infusion nimodipine formulation using known pharmaceutical dilution protocols would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
Regarding claim 30, CN101129366A teaches the nimodipine formulation was highly stabled and is also a thermodynamically stable system (pages 2-3). Thus, characteristic of “which is stable when exposed to conditions of 40°C±2°C / 75%RH±5%RH for at least 6 months or which is stable when exposed to conditions of 25°C±2°C / 60%RH±5%RH for at least 12 months” as claimed would have been implicit property of the thermodynamically stabled concentration formulation of nimodipine of the prior art. Thus, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 32 and 35, CN101129366A teaches the nimodipine formulation contains ethanol (pages 2-3, Examples 3-4).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited) in view of Tong et al (12 July 2012; US 2012/0177699 A1; previously cited), as applied to claim 23 above, and further in view of Muller et al (12 January 1999; US 5,858,410; previously cited).

However, CN101129366A and Tong do not teach the particle size of the micelles of claim 29.
Regarding claim 29, Muller teaches a nanosuspension stabilized with a Tween surfactant, wherein the nanosuspension is used a medicament carrier for various drug, particularly drug used for intravenous administration (column 5, lines 1-25; columns 7 and 8; Example 10). Muller teaches the size of the nanosuspension is in the range of 200 to 400 nm (Example 10). 
It would have been obvious to one of ordinary skill in the art to optimize the particle size of the micelle in the nimodipine injection solution of CN101129366A to a median particle size in the range from about 0.5 nanometer to about 350 nanometer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Muller provided the guidance for optimizing the particle size of a nanosuspension (micelle) containing tween surfactant and drug to particle size suitable for intravenous injection, such as the particle size in the range of 200 to 400 nm, which overlaps the claimed range of from about 0.5 nanometer to about 350 nanometer. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17523334 in view of CN1589795A (9 March 2005; English translation and citation via Google Patents; previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of copending application ‘334, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt with overlapping concentration; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant such as polysorbate 80, such that nimodipine in the injection concentrate formulation is contained in micelles and the formulation is stable, clear and without crystalline nimodipine precipitate. 
The difference between the claims of copending application ‘334 and that of the instant application is the limitation of “the formulation being lyophilized or vacuum dried such that it contains from about 0 to about 0.5% organic solvent” as recited in claim 1 of copending application ‘334. However, it would have been obvious to perform 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17523334 in view of CN1589795A.
This is a provisional nonstatutory double patenting rejection.

New Objections
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  there is no unit of measurement for the some of the % ranges recited in said claims 1 and 2. Please include the unit of measurement for all the % amounts or ranges in said claims (i.e., % w/v). Appropriate correction is required.  Appropriate correction is required.
Claims 31 and 32 are objected to because of the following informalities:  glycerin and benzyl alcohol are recited twice in said claims 31 and 32.  Appropriate correction is required.
Claims 33-35 are objected to because of the following informalities:  claims 33-35 recite improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOAN T PHAN/Primary Examiner, Art Unit 1613